    Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 1 of 26




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KEENAN’S KIDS FOUNDATION,                   )
INC.,                                       )
                                            )
              Plaintiff,                    ) Civil Action File No.:
                                            )
-vs.-                                       ) 1:20-cv-01702-WMR
                                            )
SEAN CLAGGETT,                              )
                                            )
               Defendant.                   )


                 PLAINTIFF’S INITIAL DISCLOSURES

        Plaintiff Keenan’s Kids Foundation, Inc. (“Keenan’s Kids Foundation”

or “Keenan’s Kids”), pursuant to Federal Rule of Civil Procedure 26(a)(1) and

LR 26.1, NDGa., makes the following Initial Disclosures. Keenan’s Kids

Foundation’s Initial Disclosures are based upon information and documents

reasonably available to and known to it at this time.         Keenan’s Kids

Foundation reserves its right to supplement or amend its Initial Disclosures

pursuant to Fed. R. Civ. P. 26(e), if necessary, as additional information and

documents are discovered.




                                      1
     Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 2 of 26




I.     Keenan’s Kids Foundation’s Disclosures as Plaintiff

       (1) State precisely the classification of the cause of action being
filed, a brief factual outline of the case including plaintiff’s contentions as to
what defendant did or failed to do, and a succinct statement of the legal issues
in the case.

       This case involves claims brought by Keenan’s Kids Foundation

against Sean Claggett (“Claggett”) for misappropriation of trade secrets under

the federal Defend Trade Secrets Act of 2016 (18 U.S.C. § 1836, et seq.

(“DTSA”) and the Georgia Trade Secrets Act of 1990 (O.C.G.A. § 10-1-760

et seq.) (“GTSA”).

       Keenan’s Kids Foundation, a Georgia non-profit corporation, was

established in 1993 by Don C. Keenan, a renowned, award winning Atlanta-

based trial lawyer, for the purposes of helping at-risk children via charity

events, raising community awareness, and providing child advocacy services.

Keenan’s Kids Foundation is the owner of intellectual property exclusively

used by the Keenan Trial Institute, which offers Mr. Keenan’s educational

curriculum instructing lawyers on how to win their trials, protect community

safety, and deter wrongdoers by holding them accountable, through teaching

confidential and proprietary techniques. The unique and proprietary

curriculum owned by Keenan’s Kids Foundation was created through Mr.

Keenan’s over forty-years of experience as lead counsel in thousands or trials.

                                        2
    Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 3 of 26




      Because attorneys use these proprietary techniques to win trials,

including significant financial awards, and to deter wrongdoers for the good

of the community, Keenan’s Kids Foundation’s customers recognize the

intrinsic value of Keenan’s Kids’ techniques. Because Keenan’s Kids

Foundation is the owner of decades spent in creating and refining the unique,

proprietary and confidential techniques that Keenan Trial Institute customers

value, those techniques are also valuable to Keenan’s Kids. Conversely, if the

confidential information or details related to Keenan’s Kids Foundation’s

proprietary techniques became known to Keenan Trial Institute competitors,

those competitors would use that information to develop and market

competing educational courses to offer to the Keenan Trial Institute

customers, damaging, if not destroying the value of Keenan’s Kids and the

Keenan Trial Institute.

      A significant portion of the value Keenan’s Kids Foundation derives

from its proprietary techniques is based on its curriculum of trial techniques

not being known to Keenan Trial Institute competitors. A significant portion

of the value Keenan’s Kids derives from its proprietary techniques is based

on its curriculum of trial techniques also not being known to defense counsel

who have not taken the courses of the Keenan Trial Institute; and, if such


                                      3
    Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 4 of 26




proprietary techniques were known to defense counsel, the unauthorized

access would give them a roadmap of what students and instructors of the

Keenan Trial Institute are trying to accomplish in their jury selection at trial.

      Specifically, and critical to the Keenan Trial Institute’s success, are the

confidential and proprietary trade secret voir dire techniques owned by

Keenan’s Kids’ (“Trade Secret Voir Dire Techniques”). Keenan’s Kids is the

owner of decades’ worth of significant investment of time and resources in

the development of its confidential and proprietary Trade Secret Voir Dire

Techniques, relying on the extensive, unique personal experience and research

of Mr. Keenan.

      To preserve the value of its confidential, proprietary, and trade secret

information, including its Trade Secret Voir Dire Techniques, Keenan’s Kids

has taken a number of steps to keep the information secret. Among these steps,

every attendee of a Keenan Trial Institute course where Keenan’s Kids’

confidential and proprietary information will be shared and was shared,

including the Keenan’s Kids Voir Dire Course, is required to sign a

“Confidentiality Agreement” that warrants the attendee will not disclose the

confidential and proprietary information. The Confidentiality Agreement

explicitly identifies as confidential and applies to Keenan’s Kids trade secrets,


                                        4
    Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 5 of 26




copyrighted information, and other proprietary information “including ideas,

techniques…inventions, know-how, processes…and information” related to

the services and information provided at the specific Keenan Trial Institute

event. Attendees are further prohibited from videotaping, audio recordings,

and photographs of any seminar. Further, any materials provided to students

by the Keenan Trial Institute must remain with the institute when coursework

is completed, and students can leave only with their own notes for personal

use only.

      Keenan’s Kids course instructors also often orally identify and

emphasize the Confidentiality Agreement to participants, as well as the

requirement to leave course materials behind, further informing participants

of, and reinforcing, the confidential nature of course material. In addition, the

Keenan’s Kids Voir Dire Course had its own separate LISTSERV, and blogs

to which access was limited only to individuals who first took the Keenan’s

Kids Voir Dire Course and for whom login credentials were created and

issued, in order to further protect the confidentiality of any discussions

regarding the Trade Secret Voir Dire Techniques.

      Sean Claggett is an attorney who participated as a student in multiple

Keenan Trial institute seminars and taught for Keenan Kids Foundation.


                                       5
    Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 6 of 26




Having resigned from the Keenan Trial Institute in 2018, Claggett now

teaches voir dire-related courses for a competitor of Keenan Trial Institute,

including Sean Claggett’s Case Analysis and Voir Dire School (“Claggett’s

Voir Dire School”) which—without permission from Keenan’s Kids

Foundation—misappropriates, utilizes, and discloses substantial portions of

Keenan’s Kids’ confidential and trade secret materials subject to

confidentiality obligations imposed on Claggett as a participant and instructor.

As early as May 2014, Claggett was aware of Keenan’s Kids’ unique,

proprietary and confidential curriculum exclusively taught through the

Keenan Trial Institute and had begun attending them.

      On September 23-24, 2014, Claggett attended a Keenan’s Kids Voir

Dire Course where Claggett was taught the proprietary and confidential Trade

Secret Voir Dire Techniques, including those specified and detailed above.

While attending a Keenan’s Kids Voir Dire Course in Atlanta, Georgia, on

September 23-24, 2014, as a prerequisite for attendance, Claggett executed a

Confidentiality Agreement (the “Agreement”) with Keenan’s Kids to protect

the trade-secret and confidential contents of the seminar. As is true for all

participants, the Confidentiality Agreement that Claggett executed explicitly

identifies as confidential and applies to Keenan’s Kids’ trade secrets,


                                       6
    Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 7 of 26




copyrighted information, and other proprietary information “including ideas,

techniques…inventions, know-how, processes…and information” related to

the services and information provided at the Keenan’s Kids Voir Dire Course,

and further prohibited him from videotaping, taking audio recordings, and

taking photographs of the seminar.

      By signing the Agreement titled “Confidentiality Agreement”, which

further defined “Confidential Information” as trade secret and proprietary

information including things like “techniques…know-how, [and] processes”,

Claggett was informed of, became aware of, understood, and accepted the

confidential nature of the information to be conveyed in the Keenan’s Kids

Voir Dire Course. By signing the Agreement prohibiting recordation of the

seminar and agreeing to leave behind distributed coursework, Claggett (like

all participants) was informed of, became aware of, understood, and accepted

that the Keenan’s Kids Voir Dire Course and Trade Secret Voir Dire

Techniques were confidential and not for redistribution to others.

      In 2015, Claggett became an instructor for the Keenan Trial Institute,

teaching courses including Keenan’s Kids’ “Trial” and “Focus Group”

seminars containing the asserted trade secrets and confidential information.

The confidentiality obligation of Claggett for the Keenan’s Kids Voir Dire


                                      7
    Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 8 of 26




Course materials, content, and information extended further and applied to

and was reinforced in Claggett’s role as an instructor of the Keenan’s Kids

Voir Dire Course. In addition to, but separate from, the obligations created

by the Agreement, all Keenan Trial Institute instructors, including Claggett,

are bound by a confidentiality obligation not to disclose information such as

the Trade Secret Voir Dire Techniques, and they in turn further reinforce the

confidentiality obligation to their students.

      Keenan’s Kids communicated to Claggett as an instructor that the Trade

Secret Voir Dire Techniques, among other things, were confidential trade

secrets of Keenan’s Kids, and Claggett acted in accordance with that fact. As

an instructor, for example, Claggett was responsible for overseeing and

ensuring students’ signing of confidentiality agreements prior to teaching the

Trade Secret Voir Dire Techniques and for instructing students not to take

course materials with them. Claggett also made multiple trips to the “Beach”

(in Santa Rosa Beach, Florida) for educational purposes and workshops for

two-and-a-half days work on “Edge” materials and whereat the asserted trade

secrets and confidential information were shared with and entrusted to

Claggett. Claggett specifically participated in discussions at the beach

regarding contents of Keenan’s Kids blogs, wherein it was explained that the


                                        8
    Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 9 of 26




blogs purposely do not include the information comprising the Trade Secret

Voir Dire Techniques.

      Claggett himself participated in a vote to restrict blog access so that

attendees of programs such as the Keenan’s Kids Voir Dire Course would not

be able to reveal, inadvertently or otherwise, material comprising the Trade

Secret Voir Dire Techniques, further evidencing his understanding of the

confidentiality of the same. In addition, Claggett himself oversaw as manager

the Nevada LISTSERV, access to which was limited only to individuals who

first took the Keenan’s Kids Voir Dire Course, all of whom were informed of,

aware of, understood, and accepted the confidential nature of the information

to be conveyed in the Keenan’s Kids Voir Dire Course and on the LISTSERV

at least by virtue of having signed a Confidentiality Agreement and having

received password-protected, restricted access to the LISTSERV where those

materials could be discussed.

      Further showing how involved Claggett was in the Keenan Trial

Institute and its asserted trade secrets and confidential information, and thus

his awareness of their confidential status, Claggett was one of only four

faculty members chosen to go on the educational cruise in May 2016 and

spend a week immersed in the “Edge” materials. Also in 2016, by way of


                                      9
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 10 of 26




example, Claggett participated in discussions as an employee of Keenan’s

Kids wherein the line between trade secret confidential information and

information that may be shared publicly was explicitly identified. At the time,

Keenan’s Kids intended to offer free seminars around the country in part as a

marketing tool for its paid seminars and reiterated in discussions about the

contents of those free seminars, that Keenan’s Kids trade secret strategies

should not be included outside of the confines of the protected courses like

the Keenan’s Kids Voir Dire Course.

      In September 2018, Claggett resigned as an instructor of the Keenan

Trial Institute. At the time of Claggett’s resignation in 2018, he was again put

on notice by David Hoey, Dean of the Keenan Trial Institute and Keenan Ball

Trial College, not to breach Claggett’s confidentiality obligations, and further

that Claggett was not authorized to teach anything learned as a student or

instructor of the college courses at Keenan Trial Institute, or the seminars, or

as a consult referring attorney, or as a co-dean of the damages course Claggett

withdrew from the LISTSERV and the Keenan Ball Trial College because of

criticism he received that he went outside the boundaries of permissible

conduct. Keenan’s Kids also tightly controls the distribution of any recordings

of Keenan Trial Institute seminars and does not share the recordings without


                                      10
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 11 of 26




an agreement to maintain confidentiality.

      The entire business model under which the Keenan’s Kids Voir Dire

Course operates depends upon the confidentiality of the Trade Secret Voir

Dire Techniques, insofar as, absent such restrictions and understanding of

confidentiality, competitor course offerings from Keenan’s Kids students

would spring up every day offering to teach the same content as Keenan’s

Kids Voir Dire Course. To date, Claggett is the only such competitor to

purport to do so, indicating thousands upon thousands of other participants’

consensus that the Trade Secret Voir Dire Techniques are not theirs to share.

      Aside from Claggett, Keenan’s Kids has been approached by

instructors who – again, fully understanding the confidentiality of Keenan’s

Kids’ trade secret strategies – seek Keenan’s Kids’ express permission to

teach certain content. In response to such requests, in a further effort to protect

the confidentiality of its trade secrets, Keenan’s Kids requests an outline of

the material to be taught and either approves or denies the outline. Keenan’s

Kids denies or revises outlines that indicate protected material would be

disclosed.

      As an instructor for Keenan’s Kids, intimately involved in the business

of offering courses like the Keenan’s Kids Voir Dire Course containing Trade


                                        11
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 12 of 26




Secret Voir Dire Techniques, Claggett was regularly exposed to Keenan’s

Kids’ business model, confidentiality policy, and confidentiality expectations,

and well understood his obligation to maintain that confidentiality.          In

addition to jury selection, Claggett was privy to other trade secrets and

confidential information of the Keenan Trial Institute, which further

contributed to his understanding of the confidentiality of Keenan’s Kids’

proprietary strategies, including unique theories related to the use and analysis

of focus groups that were taught to him and which he taught to others at the

Keenan Trial Institute and at consult referrals.

      Recently, Keenan’s Kids Foundation learned that Claggett was offering

Claggett’s Voir Dire School through Trojan Horse wherein Claggett was

teaching Keenan’s Kids’ confidential and proprietary Trade Secret Voir Dire

Techniques communicated to Claggett under the auspices of confidentiality,

including during the Keenan’s Kids Voir Dire Course that Claggett attended

in September 2014, and subsequently taught from 2015 to 2018. Claggett’s

Voir Dire School taught by Claggett and offered through Trojan Horse,

specifically incorporates, embodies, and discloses the Keenan’s Kids’

proprietary and confidential Trade Secret Voir Dire Techniques detailed

above. Claggett’s Voir Dire School taught by Claggett and offered through


                                       12
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 13 of 26




Trojan Horse therefore uses substantial elements of the unique, proprietary

confidential curriculum derived from Keenan’s Kids’ Trade Secret Voir Dire

Techniques. Claggett does not have Keenan’s Kids’ permission to wrongfully

misappropriate, use and disclose at Claggett’s Voir Dire School the Trade

Secret Voir Dire Techniques that Claggett acquired at the Keenan’s Kids Voir

Dire Course in September 2014 and subsequently as an instructor at the

Keenan Trial Institute.

      Claggett knows and has known since prior to his resignation from

Keenan’s Kids Foundation, that he has a duty to maintain the secrecy of the

information he acquired from Keenan’s Kids, including specifically the

Keenan’s Kids Voir Dire Course and Trade Secret Voir Dire Techniques.

Claggett and Trojan Horse have knowledge and understand the value of the

Trade Secret Voir Dire Techniques as evidenced at least in part by the fact

that Claggett, Trojan Horse and its owner Dan Ambrose have advertised and

touted in their own presentation materials Claggett’s reputation as being

trained by the Keenan Trial Institute in order to get attorneys to sign up for

their competing Sean Claggett’s Case Analysis and Voir Dire School program

and to bolster Claggett’s credibility.

      Keenan’s Kids has no adequate remedy at law to redress the conduct


                                         13
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 14 of 26




complained of herein and will suffer continued imminent and irreparable harm

as a result unless Defendant is preliminarily and permanently restrained from

his ongoing wrongful misappropriation, use and disclosure of Keenan’s Kids’

Trade Secret Voir Dire Techniques through Claggett’s Voir Dire School,

Trojan Horse, and elsewhere.

       Keenan’s Kids has sustained and will continue to sustain actual losses

resulting from Defendant’s wrongful misappropriation, use and disclosure,

and is entitled to recover such actual losses, Defendant’s ill-gotten profits or

sales, Defendant’s savings in development costs, a reasonable royalty,

exemplary damages from Defendant’s willful misappropriation, use, and

disclosure and knowing disregard of Keenan’s Kids’ rights in an amount to be

proved at trial.

      (2) Describe in detail all statutes, codes, regulations, legal principles,
standard and customs or usages, and illustrative case law which plaintiff
contends are applicable to this action.

       Based on Keenan’s Kids Foundation’s current understanding of the

material facts in this case, the following statutes, codes, regulations, legal

principles, standards, customs and usage, and illustrative case law are

applicable to this action:

       (a)    Defend Trade Secrets Act of 2016,18 U.S.C. § 1836, et seq.


                                      14
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 15 of 26




      (b)    Georgia Trade Secrets Act of 1990, O.C.G.A. § 10-1-760, et seq.

      (c)    O.C.G.A. § 10-1-763(a) (authorizing both legal and injunctive

relief against misappropriation)

      (d)    O.C.G.A. § 10-1-762(d) (“In no event shall a contract be required

in order to maintain an action or to obtain injunctive relief for

misappropriation of a trade secret”)

      (d)    O.C.G.A. § 10-1-762 (a) (authorizing injunctive relief for “actual

or threatened” misappropriation of trade secrets).

      (c)    Illustrative case law includes, but is not limited to:

             (i)    CMAX/Cleveland, Inc. v. UCR, Inc., 804 F. Supp. 337,

357-58 (M.D. Ga. 1992) (after a bench trial, awarding a permanent injunction

against misappropriation of plaintiff’s trade secrets, damages caused by

defendant’s misappropriation, punitive damages, and other relief);

             (ii)   Stone v. Williams Gen. Corp., 266 Ga. App. 608, 597

S.E.2d 456, 459-60 (2004) (affirming jury verdict of trade secret

misappropriation; rejecting defendant’s contention that they were entitled to

judgment because plaintiff did not have a written policy regarding trade

secrets; plaintiff set forth many examples of steps, other than its

confidentiality agreement, that it had taken to maintain the confidentiality of


                                       15
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 16 of 26




its trade secrets);

              (iii)   Equifax Svcs v. Examination Mgmt. Svs., 216 Ga. App. 35,

453 S.E.2d 488 (1994) (finding that an action for misappropriation of trade

secrets is not dependent on the existence of a written contract);

              (iv)    Essex Group, Inc. v. Southwire Co., 269 Ga. 553, 558, 501

S.E.2d 501 (1998) (logistical process was a trade secret and affirming

permanent based on potential disclosure of trade secrets);

              (v)     Insight Tech., Inc. v. FreightCheck, LLC, 280 Ga. App. 19,

633 S.E.2d 373 (2006) (reversing trial court’s grant of summary judgment

dismissal of plaintiff’s trade secret claim; whether a particular type of

information constitutes a trade secret is a question of fact; there was evidence

from which a jury could find plaintiff’s owned a trade secret; and there was

evidence from which a jury could find that defendant disclosed the trade secret

in violation of the act);

              (vi)    Coleman v. Retina Consultants, P.C., 286 Ga. 317, 687

S.E.2d 457 (2009) (affirming trial court’s injunction order on the basis that

even without an unenforceable express covenant, defendant could be

prohibited from misappropriation of trade secrets and confidential

information); and


                                        16
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 17 of 26




             (vii) Thomas v. Best Mfg. Corp., 234 Ga. 787, 789, 218 S.E.2d

68 (1975) (affirming trial court’s injunction order because notwithstanding

the unenforceability of the express written confidentiality agreement, there

was evidence to find that plaintiff owned trade secrets that were improperly

used by defendant and the trial court was authorized to restrain the

misappropriation).



       (3) Provide the name and, if known, the address and telephone
number of each individual likely to have discoverable information that you
may use to support your claims or defenses, unless solely for impeachment,
identifying the subjects to the information. (Attach witness list to Initial
Disclosures as Attachment A.)

      See Attachment A.

      (4) Provide the name of any person who may be used at trial to
present evidence under Rules 702, 703, or 705 of the Federal Rules of
Evidence. For all experts described in Fed. R. Civ. P. 26(a)(2)(B), provide a
separate written report satisfying the provisions of that rule. (Attach expert
witness list and written reports to Initial Disclosures as Attachment B.)

      See Attachment B.

        (5) Provide a copy of, or a description by category and location of,
all documents, data compilations or other electronically stored information,
and tangible things in your possession, custody or control that you may use to
support your claims or defenses unless solely for impeachment, identifying
the subjects of the information. (Attach document list and descriptions to
Initial Disclosures as Attachment C.)

      See Attachment C.

                                     17
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 18 of 26




       (6) In the space provided below, provide a computation of any
category of damages claimed by you. In addition, include a copy of, or
describe by category and location of, the documents or other evidentiary
material, not privileged or protected from disclosure on which such
computation is based, including materials bearing on the nature and extent of
injuries suffered, making such documents or evidentiary material available for
inspection and copying as under Fed. R. Civ. P. 34. (Attach any copies or
descriptions to Initial Disclosures as Attachment D.)

      See Attachment D.

       (7) Attach for inspection and copying as under Fed. R. Civ. P. 34
any insurance agreement under which any person carrying on an insurance
business may be liable to satisfy part or all of a judgment which may be
entered in this action or to indemnify or reimburse for payments made to
satisfy the judgment. (Attach copy of insurance agreement to Initial
Disclosures as Attachment E.).

      Keenan’s Kids Foundation is not aware of any applicable insurance

policy or insurance agreement.

       (8) Disclose the full name, address, and telephone number of all
persons or legal entities who have a subrogation interest in the cause of action
set forth in plaintiff’s cause of actions and state the basis and extent of such
interest.

      Keenan’s Kids Foundation is not aware of any such persons or legal

entities who have a subrogation interest.




                                      18
Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 19 of 26




  Respectfully submitted this 26th day of June, 2020.



                                 /s/ John M. Bowler
                                 John M. Bowler
                                 Georgia Bar No. 071770
                                 Michael D. Hobbs Jr.
                                 Georgia Bar No. 358160
                                 Lindsay Mitchell Henner
                                 Georgia Bar No. 272310
                                 Troutman Sanders LLP
                                 600 Peachtree Street, N.E., Suite 3000
                                 Atlanta, Georgia 30308-2216
                                 Tel: (404) 885-3000 / Fax: (404) 885-
                                 3995
                                 john.bowler@troutman.com
                                 michael.hobbs@troutman.com
                                 lindsay.henner@troutman.com




                                19
  Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 20 of 26




                         ATTACHMENT A
        (Individuals Likely to Have Discoverable Information)

Individuals likely to      Address           Subjects of information
have discoverable
information
Don Keenan             c/o Attorneys Plaintiff’s business; Plaintiff’s
Founder                for Plaintiff trade secrets; Plaintiff’s
Keenan’s Kids                        confidentiality measures;
Foundation                           Plaintiff’s relationship with
                                     Defendant; Defendant’s
                                     confidentiality obligations and
                                     agreement with Plaintiff;
                                     Defendant’s misappropriation of
                                     Plaintiff’s trade secrets; Plaintiff’s
                                     damages.
William Entrekin       c/o Attorneys Plaintiff’s relationship with
Director of Operations for Plaintiff Defendant; Defendant’s
Keenan’s Kids                        confidentiality obligations and
Foundation                           agreement with Plaintiff.
David Hoey             c/o Attorneys Plaintiff’s relationship with
Dean                   for Plaintiff Defendant; Defendant’s
Keenan Trial Institute               confidentiality obligations and
                                     agreement with Plaintiff.
Mindy Bish             c/o Attorneys Plaintiff’s business; Plaintiff’s
Fellow                 for Plaintiff trade secrets; Plaintiff’s
The Keenan Law Firm                  confidentiality measures;
                                     Plaintiff’s relationship with
                                     Defendant; Defendant’s teaching
                                     responsibilities for Plaintiff;
                                     Defendant’s confidentiality
                                     obligations and agreement with
                                     Plaintiff; Defendant’s
                                     misappropriation of Plaintiff’s
                                     trade secrets.


                                   20
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 21 of 26




      Keenan’s Kids Foundation reserves the right to seek discovery from

and rely on other individuals that it subsequently learns are likely to have

discoverable or admissible information that it may use in this lawsuit,

including those witnesses identified by Defendant.




                                     21
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 22 of 26




                         ATTACHMENT B
                (PLAINTIFF’S EXPERT WITNESS LIST)

      Although Keenan’s Kids Foundation may retain one or more expert

witnesses to be used at trial, it has not yet retained any such expert witnesses.

Keenan’s Kids Foundation will supplement its response if and when it

designates an expert witness who may be used at trial.




                                       22
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 23 of 26




                         ATTACHMENT C
  (Categories of Documents, Data Compilations, and Tangible Things)

 Description of categories of documents,                      Location
 data compilations, and things that may be
 used to support claims and defenses
 Non-privileged documents related to                  Keenan’s Kids
 Plaintiff’s business; Plaintiff’s trade secrets;     Foundation, Inc.’s
 Plaintiff’s confidentiality measures; Plaintiff’s    Offices
 relationship with Defendant; Defendant’s
 misappropriation of Plaintiff’s trade secrets;
 and Plaintiff’s damages.

      Keenan’s Kids Foundation reserves the right to assert a claim of

privilege or immunity and withhold from production any documents, whether

or not included in the above description, that are protected from discovery by

the attorney-client privilege, work product immunity, or any other privilege

or immunity. Keenan’s Kids Foundation further reserves the right to disclose

additional documents that it may use to support its claims or defenses based

upon information learned during the course of this lawsuit.

      Copies of the non-privileged documents identified above are located at

Keenan’s Kids Foundation’s offices and will be made available for inspection

at a time agreed upon by counsel and pursuant to entry of an appropriate

protective order pursuant to Fed. R. Civ. P. 26(c).




                                       23
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 24 of 26




                           ATTACHMENT D
                (Categories and Descriptions of Damages)

      Keenan’s Kids Foundation, Inc. is seeking injunctive relief pursuant,

but not limited, to 18 U.S.C. § 1836(b)(3)(A) and O.C.G.A § 10-1-762,

enjoining Claggett, his agents, etc., from misappropriating Keenan’s Kids

Foundation’s trade secrets and confidential information; monetary damages

in the form of general actual damages in an amount that is yet to be

ascertained; disgorgement of the profits of Claggett in an amount to be

determined from discovery; or in the alternative in lieu of damages measured

by other means, a reasonable royalty for Claggett’s misappropriation; for

special damages, including attorney’s fees due to Claggett’s willful or

malicious conduct in an amount according to proof, including pursuant to 18

U.S.C. § 1836(b)(3)(D) and O.C.G.A. § 10-1-761; for exemplary damages,

under any appropriate alternative, as set forth in 18 U.S.C. § 1836(b)(3)(D)

and O.C.G.A. § 10-1-763(b); and for legal costs, interest, and fees incurred by

Keenan’s Kids Foundation.




                                      24
   Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 25 of 26




                  CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing has been prepared in Times New

Roman 14-point font and is in compliance with Local Rule 5.1


                               By: /s/ John M. Bowler
                                   John M. Bowler




                                    25
  Case 1:20-cv-01702-WMR Document 16 Filed 06/26/20 Page 26 of 26




            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF GEORGIA
                      ATLANTA DIVISION

KEENAN’S KIDS FOUNDATION,                      )
INC.,                                          )
                                               )
               Plaintiff,                      ) Civil Action File No.:
                                               )
-vs.-                                          ) 1:20-cv-01702-WMR
                                               )
SEAN CLAGGETT,                                 )
                                               )
                Defendant.                     )

                      CERTIFICATE OF SERVICE

        I have this day served the foregoing Plaintiff’s Initial Disclosures

upon all parties by CM/ECF filing on counsel of record as follows:

                      Joseph C. Sharp
                      Georgia Bar No. 637965
                      jsharp@polsinelli.com
                      POLSINELLI PC
                      1201 West Peachtree Street, NW, Suite 1100
                      Atlanta, GA 30309
                      (404) 253-6000 (Tel.)
                      (404) 253-6060 (Fax)

     This 26th day of June, 2020.

                                        /s/ John M. Bowler
                                        John M. Bowler




                                       26
